ORDER

PER CURIAM.
Jeffery Calhoun (Defendant) appeals from a judgment of conviction of attempted possession of a controlled substance. Defendant alleges trial court error in overruling his objection to a portion of the prosecutor’s closing argument. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion. State v. Storey, 40 S.W.3d 898, 910 (Mo. banc 2001). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).